DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 is rejected by virtue of its dependence on claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petit, U.S. Publication No. 2019/0384613 A1, in view of Symes et al (hereinafter Symes), U.S. Publication No. 2005/0125476 A1.
	Referring to claims 1, 10, and 18, taking claim 1 as exemplary, Petit discloses an apparatus comprising:
a compute unit comprising a plurality of lanes that implement a pipeline [fig. 6, lanes 0-7 implementing a downward pipeline; paragraphs 2, 81, processor performing “compute” operations]; and
a scheduler [paragraph 89] configured to schedule the plurality of lanes to apply a binary associative operation to pairs of elements associated with a plurality of ordered sets of elements [fig. 6, ordered set of elements [A B C D E F G H] at top of fig. 6; nd level lanes 0, 2, 4, 6 of upsweep tree); + concurrently applied to (A+B)+(C+D) and (E+F)+(G+H) (3rd level lanes 0, 4 of upsweep tree); + concurrently applied to ((E+F)+(G+H) + (A+B)+(C+D)) (bottom level lane 4 of upsweep tree); a different upsweep tree can be illustrated as subset lanes 0, 3, 4, 6 where + is concurrently applied to pairs of elements A+B, D+C, E+F, G+H (at 2nd level lanes 0, 3, 4, 6 of second upsweep tree); + concurrently applied to (D+C)+(A+B) and (E+F)+(G+H) (at 3rd level lanes 3, 4 of second upsweep tree); + concurrently applied to ((D+C)+(A+B) + (E+F)+(G+H)) (at bottom level lane 3 of second upsweep tree); the examiner notes that concurrent application of + at level 2 is performed since there has been illustrated at least two upsweep trees in fig. 6].
Petit does not explicitly disclose single-instruction-multiple-data (SIMD) lanes.
However, Symes discloses single-instruction-multiple-data (SIMD) lanes [fig. 10, paragraph 96, four lanes in SIMD registers], in order to provide advantages in terms of increased processing speed, code density, and power consumption [paragraph 98].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of Petit to provide advantages in terms of increased processing speed, code density, 
Referring to claims 2 and 11, taking claim 2 as exemplary, the modified Petit discloses the apparatus of claim 1, wherein:
the subsets of the plurality of SIMD lanes implement stages of the pipeline [Petit, fig. 6, subset of lanes 0-7 implement four stage pipeline],
a number of stages in the pipeline is determined by a number of levels in the upsweep trees [fig. 6, four levels in upsweep trees determines four stage pipeline], and
each pipeline stage is associated with a different level of the upsweep trees [Petit, fig. 6, each stage of pipeline is associated with different level of upsweep trees, also see rejection of claim 1].
Referring to claims 3 and 12, taking claim 3 as exemplary, the modified Petit discloses the apparatus of claim 2, wherein the stages of the pipeline concurrently apply the binary associative operation to the pairs of elements associated with the ordered sets of elements at different levels of the upsweep tree during a first iteration of the pipeline [Petit, fig. 6 shows first iteration; subset lanes 0, 2, 4, 6, concurrently apply + operation to pairs of elements such as A+B and C+D, and E+F, and G+H (at 2nd level lanes 0, 2, 4, 6 of upsweep tree); + concurrently applied to (A+B)+(C+D) and (E+F)+(G+H) (3rd level lanes 0, 4 of upsweep tree); + concurrently applied to ((E+F)+(G+H) + (A+B)+(C+D)) (bottom level lane 4 of upsweep tree); a different upsweep tree can be illustrated as subset lanes 0, 3, 4, 6 where + is concurrently applied to pairs of elements A+B, D+C, E+F, G+H (at 2nd level lanes 0, 3, 4, 6 of second upsweep tree); + concurrently applied to (D+C)+(A+B) and (E+F)+(G+H) (at 3rd level 
Referring to claim 14, the modified Petit discloses the method of claim 12, further comprising:
writing results of the binary associative operation performed in a last pipeline stage to at least one of a register, a buffer, or a memory [Petit, paragraph 140; Symes, fig. 10, register Dd].
Referring to claim 15, the modified Petit discloses the method of claim 12, wherein concurrently applying the binary associative operation comprises performing a reduction operation that produces a scalar result equal to an application of the binary associative operation to the elements in one of the plurality of ordered sets of elements [Petit, fig. 6, scalar result expressed in terms of variables A-H; paragraphs 13, 20, 27, 29].
Referring to claim 16, the modified Petit discloses the method of claim 12, wherein concurrently applying the binary associative operation comprises performing a scan operation that produces a vector result [Petit, fig. 6, vector result of 63; fig. 4, results in register file 43] indicating a sequence of values produced by applying the binary associative operation to previous values, relative to the position of the value in the vector result [Petit, fig. 6, results is produced by applying + to previous levels/stages relative to the result 63], elements in one of the plurality of ordered sets of elements [Petit, fig. 6, A-H].

Allowable Subject Matter
Claims 4-9, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest lane exchange circuitry configured to provide, in response to completing the first iteration, results of the binary associative operations performed by the stages to stages associated with next higher levels of the upsweep tree for use in a subsequent second iteration of the pipeline, in combination with other recited limitations in claim 4.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest in response to completing the first iteration, providing results of the binary
associative operations performed by the stages to stages associated with next higher levels of the upsweep tree for use in a subsequent second iteration of the pipeline, in combination with other recited limitations in claim 13.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest providing results of applying the binary associative operation to the first pair of elements from the first subset to the second subset of the plurality of SIMD lanes in response to completing the first time interval; and applying the binary associative operation to pairs of the results concurrently with applying the binary associative operation to third pairs of elements in the first level of a third upsweep tree for a third ordered set of elements during a second time interval subsequent to the first time interval, in combination with other recited limitations in claim 19.
.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest concurrently applying the binary associative operation to pairs of elements at different levels of downsweep trees associated with the plurality of ordered sets of elements using subsets of the plurality of SIMD lanes subsequent to applying the binary associative operation to the pairs of elements at different levels of the upsweep trees associated with the plurality of ordered sets of elements, , in combination with other recited limitations in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Varadarajan et al, U.S. Publication No. 2018/0276784 A1, discloses In the up-sweep, the tree is traversed from leaves to root computing partial sums and storing them at internal nodes. Upon completion of the up-sweep, the root node of the tree will hold the sum of all the nodes in the array. In the down-sweep, the tree is traversed back down to the leaves from the root using the partial sums computed and stored from the up-sweep to determine the individual elements in the prefix sum of the array [paragraph 52].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Farley Abad/Primary Examiner, Art Unit 2181